Exhibit 10.2

 

PARTIAL TERMINATION OF AND FOURTH AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 1)

 

THIS PARTIAL TERMINATION OF AND FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER
LEASE AGREEMENT (LEASE NO. 1) (this “Amendment”) is made and entered into as of
August 1, 2010 by and among each of the parties identified on the signature
pages hereof as a landlord (collectively, “Landlord”) and FIVE STAR QUALITY CARE
TRUST, a Maryland business trust (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of August 4, 2009, as amended by that certain
Partial Termination of and First Amendment to Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of October 1, 2009, that certain Second
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of November 17, 2009, and that certain Third Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of December 10, 2009  (as so
amended, “Amended Lease No. 1”), Landlord leases to Tenant, and Tenant leases
from Landlord, the Leased Property (this and other capitalized terms used but
not otherwise defined herein having the meanings given such terms in Amended
Lease No. 1), all as more particularly described in Amended Lease No. 1; and

 

WHEREAS, on or about the date hereof, SPTIHS Properties Trust has sold a portion
of the Leased Property consisting of the real property and related improvements
known as the Rose Brook Care Center located at 106 Fifth Street, Edgar, Nebraska
and more particularly described on Exhibit A-35 to Amended Lease No. 1 (the
“Rose Brook Property”); and

 

WHEREAS, SPTIHS Properties Trust, the other entities comprising Landlord and
Tenant wish to amend Amended Lease No. 1 to terminate Amended Lease No. 1 with
respect to the Rosebrook Property;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective as of the date hereof, Amended Lease No. 1 is hereby amended as
follows:

 

--------------------------------------------------------------------------------


 

1.             Partial Termination of Lease.  Amended Lease No. 1 is terminated
with respect to the Rose Brook Property and neither Landlord nor Tenant shall
have any further rights or liabilities thereunder with respect to the Rose Brook
Property from and after the date hereof, except for those rights and liabilities
which by their terms survive the termination of Amended Lease No. 1.

 

2.             Definition of Minimum Rent.  The defined term “Minimum Rent” set
forth in Section 1.68 of Amended Lease No. 1 is deleted in its entirety and
replaced with the following:

 

“Minimum Rent”  shall mean the sum of Fifty-Two Million, Eight Hundred
Ninety-Eight Thousand, Six Hundred Seventy-One and 89/100 Dollars
($52,898,671.89) per annum.

 

3.             Schedule 1.  Schedule 1 to Amended Lease No. 1 is deleted in its
entirety and replaced with Schedule 1 attached hereto.

 

4.             Exhibit A.  Exhibit A to Amended Lease No. 1 is amended by
deleting Exhibit A-35 attached thereto in its entirety and replacing it with
“Intentionally Deleted.”

 

5.             Ratification.  As amended hereby, Amended Lease No. 1 is ratified
and confirmed.

 

[Remainder of page intentionally left blank;

Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SPTMNR PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SPTIHS PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SNH CHS PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

3

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PROPERTY-SPECIFIC INFORMATION

 

Exhibit

 

Property Address

 

Base Gross
Revenues
(Calendar
Year)

 

Base Gross
Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

A–1

 

La Mesa Healthcare Center
2470 South Arizona Avenue
Yuma, AZ 85364

 

2005

 

$

6,333,157

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–2

 

SunQuest Village of Yuma
265 East 24th Street
Yuma, AZ 85364

 

2005

 

$

543,595

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–3

 

Somerford Place - Encinitas
1350 South El Camino Real
Encinitas, CA 92024

 

2009

 

N/A

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–4

 

Somerford Place - Fresno
6075 North Marks Avenue

Fresno, CA 93711

 

2009

 

N/A

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–5

 

Lancaster Healthcare Center
1642 West Avenue J
Lancaster, CA 93534

 

2005

 

$

6,698,648

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–6

 

Somerford Place - Redlands
1319 Brookside Avenue
Redlands, CA 92373

 

2009

 

N/A

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–7

 

Somerford Place - Roseville
110 Sterling Court
Roseville, CA 95661

 

2009

 

N/A

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–8

 

Leisure Pointe
1371 Parkside Drive
San Bernardino, CA 92404

 

2007

 

$

1,936,220

 

09/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A–9

 

Van Nuys Health Care Center
6835 Hazeltine Street
Van Nuys, CA 91405

 

2005

 

$

3,626,353

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–10

 

Mantey Heights
Rehabilitation & Care Center
2825 Patterson Road
Grand Junction, CO 81506

 

2005

 

$

5,564,949

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–11

 

Cherrelyn Healthcare Center
5555 South Elati Street
Littleton, CO 80120

 

2005

 

$

12,574,200

 

12/31/2001

 

10

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross
Revenues
(Calendar
Year)

 

Base Gross
Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

A–12

 

Somerford House and Somerford Place - Newark I & II
501 South Harmony Road and
4175 Ogletown Road
Newark, DE 19713

 

2009

 

N/A

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–13

 

Tuscany Villa Of Naples (aka Buena Vida)
8901 Tamiami Trail East
Naples, FL 34113

 

2008

 

$

2,157,675

 

09/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A–14

 

College Park Healthcare Center
1765 Temple Avenue
College Park, GA 30337

 

2005

 

$

4,130,893

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–15

 

Morningside of Columbus
7100 South Stadium Drive
Columbus, GA 31909

 

2006

 

$

1,381,462

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A–16

 

Morningside of Dalton
2470 Dug Gap Road
Dalton, GA 30720

 

2006

 

$

1,196,357

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A–17

 

Morningside of Evans
353 North Belair Road
Evans, GA 30809

 

2006

 

$

1,433,421

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A–18

 

Vacant Land Adjacent to Morningside of Macon
6191 Peake Road
Macon, GA 31220

 

2006

 

N/A

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A–19

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A–20

 

Union Park Health Services
2401 East 8th Street
Des Moines, IA 50316

 

2005

 

$

4,404,678

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–21

 

Park Place
114 East Green Street
Glenwood, IA 51534

 

2005

 

$

8,109,512

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–22

 

Prairie Ridge Care & Rehabilitation
608 Prairie Street
Mediapolis, IA 52637

 

2005

 

$

3,234,505

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–23

 

Ashwood Place
102 Leonardwood
Frankfort, KY 40601

 

2007

 

$

1,769,726

 

09/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A–24

 

Somerford Place - Annapolis
2717 Riva Road
Annapolis, MD 21401

 

2009

 

N/A

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–25

 

Somerford Place - Columbia
8220 Snowden River Parkway
Columbia, MD 21045

 

2009

 

N/A

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–26

 

Somerford Place - Frederick
 2100 Whittier Drive
Frederick, MD 21702

 

2009

 

N/A

 

03/31/2008

 

8

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross
Revenues
(Calendar
Year)

 

Base Gross
Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

A–27

 

Somerford Place - Hagerstown
10114 & 10116 Sharpsburg Pike
Hagerstown, MD 21740

 

2009

 

N/A

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–28

 

The Wellstead of Rogers
20500 and 20600
South Diamond Lake Road
Rogers, MN 55374

 

2009

 

N/A

 

03/01/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–29

 

Arbor View Healthcare & Rehabilitation (aka Beverly Manor)
1317 North 36th St
St. Joseph, MO 64506

 

2005

 

$

4,339,882

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–30

 

Hermitage Gardens of Oxford
1488 Belk Boulevard
Oxford, MS 38655

 

2007

 

$

1,816,315

 

10/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A–31

 

Hermitage Gardens of Southaven
108 Clarington Drive
Southaven, MS 38671

 

2007

 

$

1,527,068

 

10/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A–32

 

Ashland Care Center
1700 Furnace Street
Ashland, NE 68003

 

2005

 

$

4,513,891

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–33

 

Blue Hill Care Center
414 North Wilson Street
Blue Hill, NE 68930

 

2005

 

$

2,284,065

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–34

 

Central City Care Center
2720 South 17th Avenue
Central City, NE 68462

 

2005

 

$

2,005,732

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–35

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A–36

 

Gretna Community Living Center
700 South Highway 6
Gretna, NE 68028

 

2005

 

$

3,380,356

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–37

 

Sutherland Care Center
333 Maple Street
Sutherland, NE 69165

 

2005

 

$

2,537,340

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–38

 

Waverly Care Center
11041 North 137th Street
Waverly, NE 68462

 

2005

 

$

3,066,135

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–39

 

Rolling Hills Manor
600 Newport Drive
Baldwin, PA 15234

 

2006

 

$

1,791,274

 

10/31/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A–40

 

Ridgepointe
5301 Brownsville Road
Pittsburgh, PA 15236

 

2006

 

$

1,944,499

 

10/31/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A–41

 

Mount Vernon of South Park
1400 Riggs Road
South Park, PA 15129

 

2006

 

$

2,718,057

 

10/31/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A–42

 

Morningside of Gallatin
1085 Hartsville Pike
Gallatin, TN 37066

 

2006

 

$

1,343,801

 

11/19/2004

 

9

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross
Revenues
(Calendar
Year)

 

Base Gross
Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

A–43

 

Walking Horse Meadows
207 Uffelman Drive
Clarksville, TN 37043

 

2007

 

$

1,471,410

 

01/01/2007

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A–44

 

Morningside of Belmont
1710 Magnolia Boulevard
Nashville, TN 37212

 

2006

 

$

3,131,648

 

06/03/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A–45

 

Dominion Village at Chesapeake
2856 Forehand Drive
Chesapeake, VA 23323

 

2005

 

$

1,416,951

 

05/30/2003

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–46

 

Dominion Village at Williamsburg
4132 Longhill Road
Williamsburg, VA 23188

 

2005

 

$

1,692,753

 

05/30/2003

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–47

 

Heartfields at Richmond
500 North Allen Avenue
Richmond, VA 23220

 

2005

 

$

1,917,765

 

10/25/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–48

 

Brookfield Rehabilitation and Specialty Care (aka Woodland Healthcare Center)
18741 West Bluemound Road
Brookfield, WI 53045

 

2005

 

$

13,028,846

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–49

 

Meadowmere -
Southport Assisted Living
8350 and 8351 Sheridan Road
Kenosha, WI 53143

 

2009

 

N/A

 

01/04/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–50

 

Meadowmere -
Madison Assisted Living
5601 Burke Road
Madison, WI 53718

 

2009

 

N/A

 

01/04/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–51

 

Sunny Hill Health Care Center
4325 Nakoma Road
Madison, WI 53711

 

2005

 

$

3,237,633

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–52

 

Mitchell Manor Senior Living
5301 West Lincoln Avenue
West Allis, WI 53219

 

2009

 

N/A

 

01/04/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A–53

 

Laramie Care Center
503 South 18th Street
Laramie, WY 82070

 

2005

 

$

4,473,949

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A–54

 

Haven in Highland Creek
5920 McChesney Drive Charlotte, NC 28269

 

Laurels in Highland Creek
6101 Clark Creek Parkway
Charlotte, NC 28269

 

2010

 

N/A

 

11/17/2009

 

8.75

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross
Revenues
(Calendar
Year)

 

Base Gross
Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

A–55

 

Haven in the Village at Carolina Place
13150 Dorman Road
Pineville, NC 28134


Laurels in the Village at Carolina Place
13180 Dorman Road
Pineville, NC 28134

 

2010

 

N/A

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A–56

 

Haven in the Summit
3 Summit Terrace
Columbia, SC 29229

 

2010

 

N/A

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A–57

 

Haven in the Village at Chanticleer
355 Berkmans Lane
Greenville, SC 29605

 

2010

 

N/A

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A–58

 

Haven in the Texas Hill Country
747 Alpine Drive
Kerrville, TX 78028

 

2010

 

N/A

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A–59

 

Haven in Stone Oak
511 Knights Cross Drive
San Antonio, TX 78258


Laurels in Stone Oak
575 Knights Cross Drive
San Antonio, TX 78258

 

2010

 

N/A

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A–60

 

Eastside Gardens
2078 Scenic Highway North
Snellville, Georgia 30078

 

2010

 

N/A

 

12/10/2009

 

8.75

%

 

--------------------------------------------------------------------------------

 

 